DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiker et al. (WO 2012159801) in view of Baykara et al. (US 20150087211).
	Regarding these claims Wiker teaches:
1. An angle grinder comprising: a motor (44); an output member (62) to which a grinding disc (64) is attachable, the output member defining an output axis (defined by 62); a drive shaft (defined along 22) configured to transfer torque from the motor to the output member (is capable of), the drive shaft defining a drive axis (22) that is transverse to the output axis (clearly seen in Fig 3); a braking disc (14) coupled to the drive shaft for rotation therewith; a braking pad (104, 106) moveable in a direction transverse to the drive axis between a first braking pad position, in which the braking pad is in contact with the braking disc, and a second braking pad position, in which the braking pad is spaced from and not in contact with the braking disc (is capable of; clearly seen in Fig 4); a biasing member (28) biasing the braking pad toward the first braking pad position (is capable of).  
2. The angle grinder of claim 1, wherein the biasing member is wrapped around the braking pad (wrapped onto 84 and 86 near (or “around”) pads 104, 106; Fig 4).  
4. The angle grinder of claim 3, further comprising a frame (84, 86) to which the braking pad is coupled (Fig 4).  
5. The angle grinder of claim 4, further comprising a first rail (92) and a second rail (94) that is parallel to the first rail (Fig 4), and wherein the frame is moveable in a direction transverse to the first and second rails (is capable of; Fig 4).  
6. The angle grinder of claim 5, wherein the biasing member is a spring having a first spring end secured to the first rail (secured to 92 via 84) and a second spring end secured to the second rail (secured to 94 via 86), and wherein the biasing member is wrapped around the braking pad (wrapped onto 84 and 86 near (or “around”) pads 104, 106).  
8. The angle grinder of claim 1, wherein the braking pad is moveable in a direction perpendicular to the drive axis between the first braking pad position and the second braking pad position (is capable of; clearly seen in Fig 4). 
 
9. An angle grinder comprising: a motor(44); an output member (62) to which a grinding disc (64) is attachable, the output member defining an output axis (defined by 62); a drive shaft (defined along 22) configured to transfer torque from the motor to the output member (is capable of), the drive shaft defining a drive axis (22) that is transverse to the output axis (clearly seen in Fig 3); a braking disc (14) coupled to the drive shaft for rotation therewith; a braking pad (104, 106) moveable between a first braking pad position, in which the braking pad is in contact with the braking disc, and a second braking pad position, in which the braking pad is spaced from and not in contact with the braking disc (is capable of; clearly seen in Fig 4); a biasing member (28) wrapped around the braking pad (wrapped onto 84 and 86 near (or “around”) pads 104, 106) and biasing the braking pad toward the first braking pad position (is capable of).  
11. The angle grinder of claim 9, further comprising a frame (84, 86) to which the braking pad is coupled (Fig 4).  
12. The angle grinder of claim 11, further comprising a first rail (92) and a second rail (94) that is parallel to the first rai. (Fig 4), and wherein the frame is moveable in a direction transverse to the first and second rails (is capable of; Fig 4).  
13. The angle grinder of claim 12, wherein the biasing member is a spring having a first spring end secured to the first rail (secured to 92 via 84) and a second spring end (secured to 86).  
14. The angle grinder of claim 13, wherein the second spring end is secured to the second rail (via 86).  
16. The angle grinder of claim 9, wherein the braking pad is moveable between the first and second braking pad positions in a direction transverse to the drive axis (is capable of; clearly seen in Fig 4).

17. (Original) An angle grinder comprising: a motor (44); an output member (62) to which a grinding disc (64) is attachable, the output member defining an output axis (defined by 62); a drive shaft (defined along 22) configured to transfer torque from the motor to the output member (is capable of), the drive shaft defining a drive axis (22) that is transverse to the output axis (clearly seen in Fig 3); a braking disc (14) coupled to the drive shaft for rotation therewith; a braking pad (104, 106) moveable between a first braking pad position, in which the braking pad is in contact with the braking disc, and a second braking pad position, in which the braking pad is spaced from and not in contact with the braking disc (is capable of); a biasing member (28) biasing the braking pad toward the first braking pad position (is capable of; Fig 4).  
18. (Original) The angle grinder of claim 17, further comprising a frame (84, 86) to which the braking pad is coupled (Fig 4).  
19. (Original) The angle grinder of claim 18, further comprising a first rail (92) and a second rail (94) that is parallel to the first rail (Fig 4), and wherein the frame is moveable in a direction transverse to the first and second rails (clearly seen in Fig 4).  
20. (Original) The angle grinder of claim 19, wherein the biasing member is a spring having a first spring end secured to the first rail (secured to 92 via 84) and a second spring end secured to the second rail (secured to 94 via 86), and wherein the biasing member is wrapped around the braking pad (wrapped onto 84 and 86 near (or “around”) pads 104, 106).  

Wiker does not explicitly teach:
1. a trigger pivotable about a trigger axis between a first trigger position, in which the motor is deactivated, and a second trigger position, in which the motor is activated; wherein in response to the trigger being pivoted from the first trigger position to the second trigger position, the braking pad is moved from the first braking pad position to the second braking pad position.  
3. The angle grinder of claim 1, further comprising a linkage pivotable about a linkage axis that is parallel to the trigger axis, the linkage pivotable between a first linkage position, in which the braking pad is in the first braking pad position, and a second linkage position, in which the linkage moves the braking pad to the second braking pad position, wherein the linkage is in the first linkage position when the trigger is in the first trigger position, and wherein the linkage is pivotable to the second linkage position in response to the trigger being pivoted from the first trigger position to the second trigger position.  
4. wherein in response to the linkage pivoting from the first linkage position to the second linkage position, the frame is moved by the linkage in a direction transverse to the drive axis to move the braking pad from the first braking pad position to the second braking pad position.  

9. a trigger moveable between a first trigger position, in which the motor is deactivated, and a second trigger position, in which the motor is activated; wherein in response to the trigger being moved from the first trigger position to the second trigger position, the braking pad is moved from the first braking pad position to the second braking pad position.  
11. wherein in response to the trigger moving from the first trigger position to the second trigger position, the frame is moved by the trigger to move the braking pad from the first braking pad position to the second braking pad position.  
15. The angle grinder of claim 1 1, further comprising a linkage in contact with the trigger and the frame, the linkage moveable between a first linkage position, in which the braking pad is in the first braking pad position, and a second linkage position, in which the linkage moves the frame to move the braking pad to the second braking pad position, wherein the linkage is in the first linkage position when the trigger is in the first trigger position, and wherein the linkage is moveable to the second linkage position in response to the trigger being moved from the first trigger position to the second trigger position.  
17. a trigger pivotable about a trigger axis between a first trigger position, in which the motor is deactivated, and a second position, in which the motor is activated; and a linkage pivotable about a linkage axis that is parallel to the trigger axis from a first linkage position, in which the braking pad is in the first braking pad position, to a second linkage position, during which the linkage moves the braking pad from the first braking pad position to the second braking pad position; wherein the linkage is moved from the first linkage position to the second linkage position in response to the trigger being pivoted from the first trigger position to the second trigger position.  
18. wherein in response to the linkage pivoting from the first linkage position to the second linkage position, the frame is moved by the linkage to move the braking pad from the first braking pad position to the second braking pad position.  

	Baykara teaches that it is well known to provide devices which comprise a braking device, wherein the braking device is biased into the braking position, a trigger (14m) pivotable about a trigger axis (18m) and a linkage (24m+68m) pivotable about a linkage axis that is parallel to the trigger axis (clearly seen in Figs 16&17), the trigger and linkage actuating the braking device (¶¶ [0067-68]) and motor (via interaction with 56m; ¶ [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Wiker to incorporate the teachings of Baykara and provide for the trigger and linkage structure recited above.  Doing so would provide known alternative structure by which to actuate a power tool with a braking device incorporated therein which would yield expected results of actuating the tool.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.



Allowable Subject Matter
Claims 7, 10, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallagher is cited as teaching similar structure of an angle grinder as the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723